Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Appellant’s arguments see pre-brief appeal conference, mailed on 02/23/2021, with respect to the rejection(s) of claim(s) 1 and 18 under 35 U.S.C. 103 have been withdrawn and a Notice of Allowance is issued herewith.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative (Andrew N. Merickel) on February 26, 2021.
The application has been amended as follows: 
Claim 18 has been amended as follows:
18.    (Currently Amended)    A plasma enhanced atomic layer deposition (PEALD) method for forming a silicon nitride thin film, the method comprising a plurality of cycles, each cycle comprising alternately and sequentially contacting a substrate a reaction space with a vapor phase pulse of a silicon reactant and a second reactant comprising a reactive species generated by a plasma from a gas comprising nitrogen,
wherein the silicon reactant consists of silicon, hydrogen and iodine;

wherein the plasma is formed by applying RF power with a density of from 0.02 W/cm2 to 2.0 W/cm2 to the gas comprising nitrogen between the susceptor and the showerhead plate; and
wherein the gas comprising nitrogen flows continuously throughout the cycle.
Allowable Subject Matter
Claims 1-2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitation “introducing a vapor-phase silicon reactant consisting of silicon, iodine and hydrogen into the reaction space” as recited in independent claims 1 and 18, in all of the claims which is not found in the prior art references.
Claims 2 and 5-20 are allowed for the same reasons as claims 1 and 18, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896